Counsel for plaintiff in error filed, among others, the following exception to the record of the Justice, viz :
“ For that the referees not finding the defendant below, plaintiff in error, indebted to the said plaintiff below, defendant in error, in any amount, should have reported to the said Justice that they found no cause of action, and should have left the costs to be made up by the said Justice, and which should have been against the plaintiff below, defendant in error.”
Judgment reversed.